

SMART LEAD ENTERPRISES LIMITED


and


VIVA RED COMPANY LIMITED


Business Transfer Agreement


[   ], 2010

 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

         
ARTICLE 1 DEFINITION
    4            
ARTICLE 2 BUSINESS TRANSFER
    5            
ARTICLE 3 CONTRACTS RELEVANT TO BUSINESS PROPOSED TO BE TRANSFERRED
    6            
ARTICLE 4 CONSIDERATION
    7            
ARTICLE 5 INTELLECTUAL PROPERTY
    7            
ARTICLE 6 REPRESENTATIONS AND WARRANTS
    7            
ARTICLE 7 TAXES AND EXPENSES
    10            
ARTICLE 8 LIABILITY OF DEFAULT AND TERMINATION
    10            
ARTICLE 9 CONFIDENTIALITY
    10            
ARTICLE 10 INDEMNITY
    11            
ARTICLE 10 FORCE MAJEURE
    11            
ARTICLE 10 NOTICES
    12            
ARTICLE 13 MISCELLANEOUS
    12  


 
2

--------------------------------------------------------------------------------

 

 Business Transfer Agreement


This Business Transfer Agreement (the “Agreement”) is made and entered into by
and between the following parties as of July 1, 2010:


(1)
SMART LEAD ENTERPRISES LIMITED (the “Transferor”), a limited liability company
duly incorporated and validly existing under the laws of the British Virgin
Islands with its address at P.O. Box 3444, Road Town, Tortola, British Virgin
Islands; and



(2)
VIVA RED COMPANY LIMITED（the “Transferee”）, a limited liability company duly
incorporated and validly existing under the laws of the British Virgin Islands
with its address at P.O. Box 3444, Road Town, Tortola, British Virgin Islands;



In this Agreement, the forgoing parties shall be hereinafter referred to as a
“Party” respectively, and as the “Parties collectively.


Whereas:
A.   The Transferor is a limited liability company established in the British
Virgin Islands, which acquires various licenses of mobile phone game and
entertainment product and conducts value-add telecommunication business
regarding to mobile phone in Mainland China; The Transferee is wholly owned
subsidiary of the transfer;


B.    In order to engage in the proposed transferred business, Party A has
executed agreements as follows:
 
1.
the Mobile Value-add Business (JAVA game, 3G mobile phone game and intelligent
3G mobile phone game platform business ) Cooperation Agreement (“Mobile
Value-add Business Cooperation Agreement”) executed with Hunan Internet and
Value-add Business Department of China Telecom Corporation Limited on April 29,
2009.



 
2.
the Game Business Authorization and Agent Agreement of Smart Lead Enterprises
Limited.( the “Authorization and Agent Agreement”, together with the Mobile
Value-add Business Cooperation Agreement, the “Hunan Contracts”. The detailed
content of Hunan Contracts please refer to Exhibit 1 of this Agreement).



C.    The Transferee is a limited liability company incorporated under the laws
of British Virgin Islands with its address at P.O. Box 3444, Road Town, Tortola,
British Virgin Islands.


The Parties conclude the following terms in accordance with PRC laws and
regulations:

 
3

--------------------------------------------------------------------------------

 


Article 1 Definition


1.1   Definition. Except otherwise required by this Agreement, the terms below
shall have the following meanings:


(1)    “Business Proposed to be Transferred” means any and all business
contemplated under Hunan Contracts


(2)    “Trade Secret” means any technical and commercial information concerning
to the businesses proposed to be transferred and all the information relevant
hereto.


(3)    “Hunan Contracts”, refer to part B of the Whereas Terms.


(4)    “New Executed Contracts” means the contracts, term sheet and other
documents (if any) relevant to the Hunan Contracts or purporting to perform
Hunan Contracts , which have been executed or proposed to be executed by and
between the transferor and any companies or individuals in Mainland China


(5)    “Intellectual Property” means all the intellectual property regarding to
the Businesses Proposed to be Transferred, which has been currently authorized
to or proposed to be authorized to the Transferee，including but limited to any
game, program, software copyright, platform, domain name and trademark. (only
limited to the use right of hn.189gameshop.com in the region of Hunan). The list
of Intellectual Property authorized to the Transferee at the date hereof is
attached as Exhibit 2 of this Agreement.


(6)    “Year” means fiscal year, from January 1 to December 31 of each year.


(7)    “Security Interests” means any mortgage, pledge, liens, restriction,
priority, preemption, rights or interests of the third party, any other security
rights and any other similar preemptive arrangements.


(8)    “Force Majeure” means any event unforeseen, unavoidable and beyond the
control of the Parties, as a result of which, the Parties are unable to perform
all or part of the obligations of this Agreement. Such events includes, but is
not limited to earthquake, typhoon, floods, fire, war and other events deem to
be a Force Majeure in accordance with international business practices.


(9)    “Affiliate” means with respect to a specific person, partnership,
organization or entity directly indirectly (through one or more agent)
controlling, controlled by, or under common control with, such Party from time
to time. “Control” means ownership of absolute majority shares of more than 50%,
or comparative majority shares below 50%, or dominant power trough agreements,
director appointment and other non-agreements ways.


(10)  “Mainland China” means domain within the territory of PRC, except for Hong
Kong Special Administrative Region, Macao Special Administrative Region and
Taiwan.

 
4

--------------------------------------------------------------------------------

 


(11)  “Domestic Company” means a domestic limited liability company
contractually controlled by a wholly foreign owned enterprise which is
established or acquired by the Transferee after execution of this Agreement.


Article 2 Business Transfer


2.1    The Transferor agrees to transfer and deliver to the Transferee, and the
Transferee agrees to acquire and accept from the Transferor, the business which
is proposed to be transferred, defined by Article 1 and free from any security
interests.


2.2   As of the date hereof, except as otherwise provided by this Agreement, the
Transferor shall not, directly or indirectly, conduct the Business Proposed to
be Transferred and defined by this Agreement in Hunan Province, and shall not
execute any relevant contract and conduct any relevant negotiation. Except the
executed Hunan Contracts, all the contracts regarding to the Business Proposed
to be Transferred (including but not limited to the New Executed Contracts)
shall be executed in the name of the Transferee, and the Transferor shall do its
best to provide assistant to Transferee. Under the premise of consent by the
Transferee, the Transferor can continue to negotiate and contact with relevant
cooperation partner with respect to the Business Proposed to be Transferred,
however, upon a successful negotiation, the formal business contracts and other
documents shall be executed by and between the Transferee and the cooperation
partner, and the revenues arising from such business shall belong to the
Transferee.


2.3   No Liability: Except Transferee’s prior consent in writing or otherwise
provided in this Agreement, the Transferee shall not be responsible for any
liabilities arising from the Business Proposed to be Transferred which has
existed and occurred before the date hereof. The Transferor shall continue to
assume the liabilities regarding to the Business Proposed to be Transferred
which has existed and occurred before the date hereof, including but limited to
(a) any liabilities, debt, taxes and expenses concerning to the Business
Proposed to be Transferred which has existed and occurred before the date
hereof; (b) any pending litigation, arbitration , administrative penalty and
other legal proceedings relevant to the Business Proposed to be Transferred
which has existed and occurred before the date hereof; (c) any claims,
liability, obligation, indemnity, loss, judgment , action, litigation,
proceeding, arbitration against the Transferee by any third party, arising from
the Business Proposed to be Transferred which has existed and occurred before
the date hereof; (d) any indemnity claim with respect to the product sold and
service provided by the Transferor before the date hereof. In the event of any
litigation, arbitration, administrative penalty and other proceedings, or any
losses incurred arising from claims against the Transferor by any third party,
the Transferee shall inform the Transferor in time and the Transferor shall
provide reasonable assistance. The Transferor shall be responsible for
responding to litigation, dealing with relevant penalty and legal proceedings,
and indemnifying all the losses incurred by the Transferee arising herefrom.

 
5

--------------------------------------------------------------------------------

 


2.4   Further Assurances:  Nevertheless the forgoing provisions, the Transferor
agrees to take all the lawful and reasonable actions, after any time of the date
hereof, to let the Transferee to enjoy the interests concerning to the Business
Proposed to be Transferred subject to this Agreement after the date hereof.


Article 3 Contracts Relevant to Business Proposed to be Transferred


3.1   Hunan Contracts


In order to ensure the continuity of such contracts, concerning to current Hunan
Contracts, the Parties agree that parties of Hunan Contracts can temporarily not
be changed. The Transferor authorize the Transferee to perform and assume all
the obligations of Transferor contemplated under Hunan Contracts, and to enjoy
all the rights and interests contemplated under such Contracts. The Transferor
shall provide all the necessary assistance and cooperation to realize above
interests.


3.2   New Executed Contracts:  The new executed contracts which have been
executed by the Transferor or have been executed by any third party authorized
by the Transferor before the execution date shall be transferred to the
Transferee. After the execution date, upon confirmation of the Transferee, all
the New Executed Contracts shall be executed in the name of Transferee, and the
Transferor shall provide necessary assistance.


3.3   Revenue of Hunan Contracts: The Parties agree that, as of January 1, 2010,
all the revenues arising from Hunan Contracts shall belong to the Transferee.
The Transferor shall issue a written notice to the other party within the time
limit required by Transferee, requesting the other party to pay any amount that
shall be paid after July 1, 2010 directly to the account designated by the
Transferee (or shareholders, any other affiliates of the Transferee, or any
other third party designated). In the event that the Transferor has issued
written notice to client, however, the client still pay such amount to the
Transferor (or shareholders, any other affiliates of the Transferor, or any
other third party designated), other than the account designated by Transferee,
the Transferor has the obligation to instantly inform the Transferee and to pay
relevant amount to the account designated by Transferee within 3 business days
upon receipt of such sum.


3.4   Further Transfer: The Parties agree and confirm that, in accordance with
PRC laws and regulations, the Transferee can, within 90 days after execution
date of this Agreement, establish or acquire a wholly foreign owned enterprise
in Mainland China as its wholly owned subsidiary, and will contractually control
a domestic limited liability company through such subsidiary. Such Domestic
Company shall have all the governmental approval, registration, permits,
authorization, license.

 
6

--------------------------------------------------------------------------------

 


Article 4 Consideration


4.1   In consideration that the Transferee is the wholly owned subsidiary of the
Transferor at the date hereof, the businesses, contracts, employees proposed to
be transferred shall be transferred for free and no consideration shall be paid
by the Transferee in any form.


4.2   Above consideration shall be transmitted to the account designated by the
Transferor within 5 business days of the date hereof.


Article 5 Intellectual Property


5.1   The Parties agree that, all the Intellectual Property (including but not
limited to ownership and use right) regarding to the Business Proposed to be
Transferred, as now and proposed to be owned and used, including but not limited
to any game, program, software copyright, platform, domain name (only limited to
the use right of hn.189gameshop.com in the region of Hunan), and trademark,
shall be authorized to the Transferee for free, in a reasonable method accepted
by the Parties, to be exclusively used in the Business Proposed to be
Transferred. The authorization term shall be at least equal to the authorized
use term acquired by such Intellectual Property. The Intellectual Property
relevant to the Business Proposed to be Transferred, which is currently owned,
used, and authorized to be used by the Transferee are completely listed in
Exhibit 2 of this Agreement.


5.2   In the event of a failure to use the forgoing Intellectual Property
effectively for the reason of the Transferor, or any losses or claims incurred
by the Transferee due to an infringement of any third party’s right by such
Intellectual Property, any losses arising herefrom shall be assumed by the
Transferor.


5.3   The Transfer shall do its best to obtain or promote the Transferee to
obtain the ownership of domain name of 189gameshop.com.for 189 website In the
event that the Transferor obtains the ownership of such domain name at any time
after execution of this Agreement, it shall instantly transfer such ownership to
Transferee for free.


Article 6 Representations and Warrants


6.1   Representations and Warrants of the Transferor: the Transferor hereby
makes the following representations and warrants to the Transferee at the date
hereof:


(1)    The Transferor is duly incorporated and validly existing under the laws
of the British Virgin Islands;


(2)    The Transferor has the power to execute this Agreement and perform
obligations contemplated hereunder. This Agreement is legally binding to the
Transferor upon execution;

 
7

--------------------------------------------------------------------------------

 

(3)   Neither the Transferor’s execution of this Agreement, nor its performance
of obligations contemplated hereunder shall violate Articles of Association and
other constitutive instruments of the Transferor, or any laws, regulation,
rules, authorization or approval of any governmental authority, and shall
violate or conflict with any contract or agreement to which it is a party;


(4)   The Transferor has the right to transfer all the ownership, disposition
and Intellectual Property of the Business Proposed to be Transferred to the
Transferee in accordance with this Agreement.


(5)   Except as otherwise provided in this Agreement, the Transferee shall
obtain all the rights, ownership and interests of the Business Proposed to be
Transferred after execution of this Agreement. Transferor shall not have any
right or interest in the Business Proposed to be Transferred and shall bear its
own costs to execute and make (or let other necessary parties to execute and
make) all the necessary agreements and instruments, and to take necessary action
to obtain all the governmental approvals, so as to ensure the transfer in this
Agreement become effective and enforceable.


(6)   There is no event or circumstance which has occurred or is
reasonably expected to occur and will have a material adverse effect to the
transfer of the Business Proposed to be Transferred and transaction contemplated
hereunder.


(7)   The Transferor has complied with, has not violate or been noticed to
violate any PRC laws and regulations regarding hereto. None of any governmental
authority has taken or initiated any action, proceeding, hearing, investigation,
suit, accusing, request, requirement, notice and inquiry with respect to
violation of above laws and regulation.


(8)   All the important documents, representations and information owned by the
Transferor and relevant to the transactions contemplated hereunder have been
fully disclosed to Transferee, and none of the document provided previously to
Transferee includes untrue statement of a material fact, or omits to state any
material fact; The Transferor warrant that, the documents, representations and
information which have material adverse effect to its performance of the
obligations contemplated hereunder, or have material adverse effect to the
Transferee’s intention to executing this Agreement upon disclose, have been
fully disclosed to the Transferee. All the issues disclosed and materials
provided by the Transferor are true, complete and accurate in all the material
aspects and there is no material untrue or misleading statement.


(9)   Business Proposed to be Transferred shall be transferred without any
encumbrance and security interest.

 
8

--------------------------------------------------------------------------------

 

(10)  As of the date hereof, each contract relevant to the Business Proposed to
be Transferred: (a) is legitimate, valid, binding and enforceable to the
Transferor and other parities of such contracts, and has complete effectiveness
in each aspect; (b) there is no default or potential default exists in the
Transferor and such contracts, and there is no circumstances which possibly
leads to a default, contract termination, amendment or accelerating performance
arising from notice or time lapse. There is no circumstance which infringes
ownership, Intellectual Property and interests of any third party and leads to
any action, suits, proceeding, hearing, investigation, accusing, complaint and
other claims; (c) none of a Party intends to repeal or cancel any provision of
such contract; and (d) the Transferor has no reason to consider that the
provisions and services contemplated under such contract can not be provided or
may result in any losses to the Transferor.


(11)  Information attached as Exhibits of this Agreement is true, complete and
accurate, and there is no omits and conceal exists.


(12)  In the event of a failure to perform or completely  perform the
obligations hereunder by Transferor, or any claims against the Business Proposed
to be Transferred after the execution date, which shall be attributable to the
reason of Transferor and require the Transferee to pay economic compensation or
to take relevant action, the Transferor has the obligation to take corresponding
action to eliminate or resolve above circumstances and to indemnify losses
incurred by Transferee upon the request of Transferee;


(13)  The Intellectual Property which is owned, used by the Transferor and is
authorized to be used by the Transferee, and is relevant to the Business
Proposed to be Transferred has not infringed and will not infringe Intellectual
Property or interests of any third party; There is no existed, pending or
contingent action, suit, proceeding, hearing, investigation , accusing,
complaints and claims with respect to the legality, validity, practicable, use
right or ownership of the Intellectual Property contemplated hereunder.


(14)  In the event that, at the execution date, there is any existed or
contingent liability, security interest, encumbrance, restriction and claims of
any third party on the Business Proposed to be Transferred, such liabilities
will still be assumed by the Transferor, other than the Transferee, after the
execution date.


(15)  The rights and interest which has been used for the Business Proposed to
be Transferred, or is essential to normally operating the Business Proposed to
be Transferred in the manner materially similar to which before execution date,
have been included in the Business Proposed to be Transferred and licensed
Intellectual Property;


(16)  Representations and warrants set forth in Article 6.1 shall be interpreted
independently and shall not be restricted and exclusded as a result of reference
to any other articles hereof or other agreements by and between the Parties.


6.2   Representations and Warrants of the Transferee: Transferee represents and
warrants to Transferor as follows:


(1)    The Transferee is duly incorporated and validly existing under the laws
of the British Virgin Island;

 
9

--------------------------------------------------------------------------------

 


(2)    The Transferee has the power to execute this Agreement and perform
obligations contemplated hereunder. This Agreement is legally binding to the
Transferee upon execution;


(3)    Neither the Transferee’s execution of this Agreement, nor its performance
of obligations contemplated hereunder shall violate Articles of Association and
other constitutive instruments of the Transferee, or any law, regulation, rule,
authorization or approval of any governmental authority, and shall violate or
conflict with any contract or agreement to which it is a party


(4)    After transfer of Business Proposed to be Transferred to the Transferee
subject hereto, the Transferee shall continue to operate such business normally,
perform contracts relevant to Business Proposed to be Transferred, use
Intellectual Property according to law, and ensure to maintain regular operation
of the Business Proposed to be Transferred before transferring such business to
Domestic Company.


Article 7 Taxes and Expenses


7.1   The Parties shall respectively bear taxes and expenses regarding to
transaction contemplated hereunder and required by laws and regulations.


7.2   The Parties shall respectively bear all the expenses regarding to
negotiation, preparation, execution of the Agreement and obtaining required
approvals, including expenses paid to legal counsel, interpreter and other
professional staff.


Article 8 Liability of Default and Termination


8.1   Liability of Default: In the event one Party breaches this Agreement or
otherwise causes the non-performance of this Agreement in part or in whole, the
Party shall be liable for such breach and shall indemnify all damages (including
litigation and attorneys fees) resulting therefrom.  In the event that the
Parties breach this Agreement, each Party shall be liable for its respective
breach of contract


Article 9 Confidentiality


The Parties acknowledge that any oral or written information exchanged among
them with respect to this Agreement is confidential information. The Parties
shall maintain the confidentiality of all such information, and without the
written consent of other Party, either Party shall not disclose any relevant
information to any third party, except in the following circumstances: (a) such
information is or will be in the public domain (provided that this is not the
result of a public disclosure by the receiving party); (b) information disclosed
as required by applicable laws or rules or regulations of any stock exchange; or
(c) information required to be disclosed by any Party to its legal counsel or
financial advisor regarding the transaction contemplated hereunder, and such
legal counsel or financial advisor are also bound by confidentiality duties
similar to the duties in this section. Disclosure of any confidential
information by the staff members or agency hired by any Party shall be deemed
disclosure of such confidential information by such Party, which Party shall be
held liable for breach of this Agreement. This section shall survive the
termination of this Agreement for any reason.

 
10

--------------------------------------------------------------------------------

 


Article 10 Indemnity


10.1  The Transferor hereby consents and warrants that, in the event of any
claims , liability, obligation, compensation, deficit, judgment, action, suit,
proceeding, arbitration, levy, expense and losses (including but not limited to
suit expenses and attorney’s fees) incurred by Transferee arising from the
Transferor’s violation, false statement, non-performance of and non-compliance
with this Agreement (including any Exhibit hereof) or any representation,
warrant, covenant, other obligation and provision regarding to Business Proposed
to be Transferred and provided in any material, document and information
delivered according hereto, the Transferor shall indemnify the Transferee losses
arising herefrom and hold harmless the Transferee against such losses.


10.2  The Transferor hereby consents and warrants that, in the event of any
claims , liability, obligation, compensation, deficit, judgment, action, suit,
proceeding, arbitration, levy, expense and losses (including but not limited to
the indemnity expenses, suit expenses and attorney’s fees and other fees assumed
and paid by the Transferee), including but not limited to all the absolute or
contingent debt, liability and claim which exists, engenders before execution
date and is raised at any time, with all the expenses and reasonable attorney’s
fees arising herefrom, or a value decrease of the Business Proposed to be
Transferred lead by establishment of any encumbrance on the Business Proposed to
be Transferred before the execution date, the Transferor shall indemnify the
losses arising from above issues.


Article 10 Force Majeure


Any Party of this Agreement shall not be liable for the losses of the other
Party as a result of delayed performance of the obligations arising from Force
Majeure. In the event of Force Majeure, the Parties shall immediately notify the
other Party and issue a document to effectively certify the occurrence of Force
Majeure within 15 days of its occurrence. The party suffering from a Force
Majeure shall use all reasonable endeavors to minimize the losses of such Force
Majeure, otherwise, the enlarged part of losses shall be assumed by such party.
 
11

--------------------------------------------------------------------------------


 
Article 10 Notices

12.1  All notices and other communications required or permitted to be given
pursuant to this Agreement shall be delivered personally or sent by registered
mail, by a commercial courier service or by facsimile transmission to the
address of such Party set forth below. Each notice shall also be sent by
email.  The dates on which notices shall be deemed to have been effectively
given shall be determined as follows:


(1)    Notices given by personal delivery, by courier service or by registered
mail, shall be deemed effectively given on the date of delivery to the address
set forth herein or the date of rejection;


(2)    Notices given by facsimile transmission shall be deemed effectively given
on the date of successful transmission (as evidenced by an automatically
generated confirmation of transmission).


12.2  For the purpose of notices, the addresses of the Parties are as follows:


Transferor: SMART LEAD ENTERPRISES LIMITED
Address：1B, Golden House, 1 Austin Avenue, Tsim sha tsui, Kowloon, Hong Kong
Phone:  (852) 90278223
Facsimile: (852) 25292999
Attention: Shi Sha Li


Transferee: VIVA RED COMPANY LIMITED
Address: 1B, Golden House, 1 Austin Avenue, Tsim sha tsui, Kowloon, Hong Kong
Phone: (852) 90278223
Facsimile: (852) 25292999
E-mail: Shi Sha Li


Article 13 Miscellaneous


13.1
Governing Law: The execution, effectiveness, construction, performance,
amendment and termination of this Agreement and the resolution of disputes shall
be governed by the laws of PRC



13.2     Disputes Resolution: In the event of any dispute with respect to the
construction and performance of this Agreement, the Parties shall first resolve
the dispute through friendly negotiations.  In the event the Parties fail to
reach an agreement on the dispute within 30 days after either Party's request to
the other Parties for resolution of the dispute through negotiations, either
Party may submit the relevant dispute to the China International Economic and
Trade Arbitration Commission for arbitration, in accordance with its then
effective arbitration rules.  The arbitration shall be conducted in Beijing and
the procedure of which shall be a general procedure other than a summary
one.  The arbitration award shall be final and binding on the Parties.

 
12

--------------------------------------------------------------------------------

 


13.3     Entire Agreement: This Agreement referred to herein constitute the
entire agreement between the parties hereto pertaining to the subject matter
hereof, which shall substitute all the oral, written, explicit or implied
agreements, convention, representation and provision made by the Parties before
the date hereof.


13.4     Amendment and Supplement to this Agreement: This Agreement may be
amended or supplemented in a written form by the Parties. Such written amendment
agreement and/or supplementary agreement executed by the Parties are an integral
part of this Agreement, and shall have the same legal validity as this
Agreement.


13.5     Waivers: Any behavior of non-exercise or delayed exercise of any rights
or remedy provided by this Agreement, amended and supplementary agreement shall
not be deemed as a waiver; any single or part exercise of the forgoing rights or
remedy shall not hinder further exercise of such rights or remedy.


13.6     Severability: If any provision of this Agreement shall be determined to
be invalid, illegal or unenforceable, the validity, legality and enforceability
of the remaining provisions shall not in any way be affected or impaired thereby


13.7     Exhibit: The exhibits hereto shall be an integral part of this
Agreement and shall have the same legal validity as this Agreement.


13.8     Language and Version: This Agreement shall be written in Chinese
language in four copies, each Party having two copies with equal legal validity.
Each copy shall be deemed as originals and the same version.


13.9     Effectiveness: This Agreement shall become effective upon the execution
of this Agreement by authorized representatives of the Parties as of the date
first above written.

 
13

--------------------------------------------------------------------------------

 

The following exhibits shall be an integral part of this Agreement


Exhibit 1：Hunan Contract
Exhibit 2: List of Intellectual Property Authorized to be Used by the Transferee


[The remainder of this page has intentionally been left blank]

 
14

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties have caused their authorized representatives to
execute this Agreement as of the date first above written.


Transferor: SMART LEAD ENTERPRISES LIMITED


Signature
     
Name :
     
Title :
 


 
15

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have caused their authorized representatives to
execute this Agreement as of the date first above written.


Transferee: VIVA RED COMPANY LIMITED


Signature
     
Name :
     
Title :
 


 
16

--------------------------------------------------------------------------------

 

Exhibit 1：Hunan Contracts
 
 
17

--------------------------------------------------------------------------------

 

Exhibit 2: List of Intellectual Property Authorized to be Used by the Transferee

 
18

--------------------------------------------------------------------------------

 